STEPHENS, J.
This is a possessory action in which judgment was rendered in favor of plaintiff, recognizing him to be in lawful possession, as owner, of all the property known as the Fetzer Place, in section 4, township 17 north, range 14 west, in Caddo parish, -La.; said Fetzer Place extending to and being bounded by the waters of Cross Lake.
Permanent writs of injunction were issued, restraining the defendant from trespassing upon or in any manner invading the peaceful possession of the plaintiff.
Appeals both suspensive and devolutive were granted the defendant.
No appearances were made by counsel at the trial on appeal, and we have been informed that, due to subsequent develop.ments, the question as now presented is merely a moot one.
A review of the record and the law applicable to the facts therein developed, leads us to the conclusion that the judgment as rendered by the district court is correct.
It is therefore ordered that the judgment appealed from be affirmed, with costs.